Citation Nr: 1713221	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-11 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from February 1, 1976 to May 1, 1976 and from January 31, 1980 to October 29, 1981.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2011 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for tinnitus.  He perfected a timely appeal to that decision.  

FINDING OF FACT

The Veteran has tinnitus that had its onset during active service.  

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Veteran's DD Form 214 reflects that his military occupational specialty was Combat Engineer and he served in the Army.  The service treatment records (STRs) show that the Veteran was seen at an audiology clinic in September 1980 for evaluation after experiencing a sudden blast of noise exposure near his left ear without earplug on the range 4 months prior; no tinnitus or vertigo reported.  The Veteran reported noticing a difference in his ears after the noise blast.  Examination revealed moderate high frequency sensorineural hearing loss in the left ear.  

Of record is an application for compensation (VA Form 21-526), dated in June 1990, wherein the Veteran reported that, while stationed at Fort Polk, Louisiana in 1981, his company was on Field training with the light anti-tank weapon and they were on the firing range when the earplug in his left ear fell out, the solder next to him fired his weapon.  The Veteran stated that he felt a loud ringing in his ear; but, he was refused medical help.  Submitted in support of that claim was a medical certificate dated in April 1990, which show that the Veteran was seen for complaints of decreased hearing.  He noted that he has experienced decreased hearing ever since that explosion.  

The Veteran underwent a VA audiological evaluation in September 1990, which revealed mild to severe sensorineural hearing loss starting at 2000 Hz level in the left ear.  It was noted that no tinnitus was reported.  Another VA audiological evaluation performed in August 1995 revealed moderate to severe sensorineural hearing loss above 2,000 Hz level in the left ear.  

The Veteran's claim for service connection for tinnitus (VA Form 21-526) was received in October 2010.  He indicated in that claim that his tinnitus began during service.  

The Veteran was afforded a VA audiological examination in February 2011.  At that time, the Veteran reported a constant ringing in the left ear.  The Veteran related that the tinnitus began in service at the same time as his left ear hearing loss.  The examiner stated that service records from 1980, when the left ear hearing loss was diagnosed stated "no tinnitus and vertigo reported."  The examiner noted that this diagnosis occurred four months after acoustic traumatic event, as indicated in the records.  The examiner added that a VA examination in 1990 also noted that "no tinnitus was reported."  The examiner observed that the Veteran reported that tinnitus began at the time of the acoustic traumatic event, but records indicate otherwise.  The examiner stated that, based on this conflicting information, she could not resolve this issue without resorting to mere speculation.  

In his notice of disagreement (NOD), dated in April 2011, the Veteran reported that he suffers from a constant ringing in his ears as a result of the acoustic trauma he sustained when the LAW rocket went off beside his head in service, leaving him with hearing loss in the left ear.  

In a statement in support of the Veteran's claim, dated in October 2013, the representative argued that the Veteran has always claimed that his tinnitus began in service.  It was noted that the Veteran claimed to have suffered ringing in his ears on his application for compensation filed in June 1990.  

On the occasion of a VA examination in December 2013, the Veteran reported that the tinnitus began in service in 1980.  The examiner stated that he was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner explained that the service records from 1980 stated that "no tinnitus or vertigo reported."  He also noted that the compensation examination report of 1990 stated that "no tinnitus was reported."  The examiner stated that, based on this conflicting information, he could not resolve this issue without resorting to mere speculation.  

Here, the Board finds the favorable and unfavorable evidence in relative equipoise.  The Veteran is competent to diagnose tinnitus and the Board finds him credible in as to such diagnosis and as to the history of his symptoms.  The negative VA opinions rely, at least in part, on a view that he did not report tinnitus during the 1990 and 2011 examinations.  This is not of importance as he clearly had reported tinnitus when he filed a claim in June 1990 wherein he reported suffering ringing in his ears since service; he filed a recent claim for tinnitus in October 2010 and specified its onset year in service.  The VA opinions are therefore afforded very little probative value.  

The Board observes that the Veteran's statements are consistent with the circumstances of his service, and that this evidence supports a finding that the Veteran experienced acoustic trauma in service.  Moreover, the Veteran has reported experiencing ringing in his ears since exposure to the rocket explosion in service that resulted in his service-connected left ear hearing loss.  Consequently, the Board finds that the Veteran in this case has presented a competent account of the incurrence of tinnitus and its continuity since service.  The Board accordingly finds that the evidence is at least in equipoise, and that service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2016).  

Finally, any defect in VA meeting its duty to notify the Veteran as to the evidence necessary to substantiate his claim, and duty to assist him in obtaining any such evidence, is harmless error.  This is because the Board is granting in full the benefit sought.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


